Citation Nr: 1734962	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1988 to April 2011. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitled to service connection for a bilateral knee disability.  

In December 2011, the Veteran was afforded a VA examination. The Veteran stated that pain in both knees began in 1997 or 1998.  He discussed injuring his right knee in 1997 while in survival school.  He reported that he knee pain was intermittent and appeared when doing things such as driving his vehicle which was a manual shift or walking up steps while carrying weight. During the examination, the examiner found that the Veteran had decreased range of motion in both knees, pain on movement, and swelling.  The examiner also found that the Veteran had a meniscus condition with frequent episodes of joint locking, joint pain, and joint effusion. The Veteran was diagnosed with arthralgia in both knees.  

An addendum opinion was provided in July 2012.  The examiner stated that there was no current knee condition noted by X-ray and no record of knee complaints or evaluation for a knee condition in service.  Additionally, she stated that that his claimed conditions are not related to service based on a lack of documentation in his service treatment records (STRs).  She then opined that the claimed bilateral knee condition was less likely as not related to active duty.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the addendum opinion includes inadequate rationale.  The examiner did not address the origins of the Veteran's arthralgia or his meniscus condition which were noted upon examination.  She also did not comment on the Veteran's report of an in-service injury. The Veteran is competent to report the circumstances surrounding his in-service knee injury, and the onset and nature of his knee symptoms; therefore, these circumstances must be addressed by the examiner in providing an opinion.  The examiner instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board also notes that the duty to assist requires the "the conduct of a thorough and contemporaneous medical examination, one which take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 124 (1991).  As the last VA examination was in 2011, the Board finds that a new examination is necessary. 

In light of the above, the Board finds that a VA examination should be scheduled to determine whether the Veteran suffers from a current disability of either or both knees that manifested during, or as a result of, active military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file and outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims. 

2.  Schedule the Veteran for a VA examination to diagnose any bilateral knee disabilities and to determine the likely etiology of any diagnosed bilateral knee conditions, to include arthralgia and meniscus conditions.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner(s) for the pertinent medical and other history, including the Veteran's reported history with regard to the onset of his knee conditions. All necessary testing and evaluation should be performed.  

The examiner should opine as to whether any diagnosed knee condition is, at least as likely as not (a 50 percent or higher probability) related to service, including whether it had its onset during service.  All opinions must be accompanied by a complete rationale and the examiner should consider the Veteran's self-reported history with regard to onset and observable symptoms.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain why.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Following the completion of the directives outlined above, to the extent possible, re-adjudicate the claims.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




